Title: From Thomas Jefferson to Benjamin Brown, 18 October 1806
From: Jefferson, Thomas
To: Brown, Benjamin


                        
                            Sir
                            
                            washington 18 oct 1806
                        
                        mr Micajah Carr informed me that a rit of right was brought against him by Donalds & Buchanon for
                            the lands Called Colle I bought these lands of wm mcghee knowing they were under a deed of trust to D & B for a
                            debt of about £15 which I undertook to discharge this was just before the revolution & wheather it was paid or not
                            before the company with drew I do not recollect I gave the lands to philp mazzei without any Consideration or warranty &
                            knowing all the curcomstances of the case I wrote on behalf of mr Carr to mr James Strange whom I supposed the agent
                            offering to pay the mortgage money on demand if it were not paid he writes me he is not the agent and seems not to know
                            who is understanding you are the attorny imploied to bring the suit I ask the favor of you to inform me who is the agent
                            & Representative for the compeny and in the mean time to take no step in the suit prejadicsal to the defendt as what is
                            right as to the mortgage shall be done so soon as I can know who is authorrised to Settle the matter accept my friendly
                            Salutations and assurances of esteem & Respect
                        
                            Thos Jafferson
                            
                        
                    